Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 1 of 8




                  EXHIBIT 19
     Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 2 of 8



                                                                  Page 1

 1
 2      UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
 3      - - - - - - - - - - - - - - - - - - - -x
         AVALON HOLDINGS CORP.,
 4                          No. 18-cv-7291(VSB)
                    Plaintiff,     (ECF Case)
 5
                    -against-
 6
         GUY GENTILE and MINTBROKER INTERNATIONAL,
 7       LTD.,
 8                  Defendants.
        - - - - - - - - - - - - - - - - - - - -x
 9      Related to:
        - - - - - - - - - - - - - - - - - - - -x
10       NEW CONCEPT ENERGY, INC.,
                            No. 18-cv-8896(VSB)
11                  Plaintiff,      (ECF Case)
12              -against-
13       GUY GENTILE and MINTBROKER
         INTERNATIONAL, LTD.,
14
                    Defendants.
15      - - - - - - - - - - - - - - - - - - - -x
16                  Virtual Deposition
                    New York, New York
17
                       May 27, 2020
18                     10:07 a.m.
19
20                  VIRTUAL DEPOSITION of BRAD
21      KLAUSEGER, a Non-Party Witness in the
22      above-entitled action, held at the above
23      time and place, taken before Jennifer
24      Brennan, a Notary Public of the State of
25      New York, pursuant to Subpoena.

                                Veritext Legal Solutions
     212-267-6868                 www.veritext.com                  516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 3 of 8


                                                 Page 98                                                Page 100
 1             B. Klauseger                                 1           B. Klauseger
 2   went over the maintenance margin                       2   any particular point in time. And if
 3   requirement, you didn't have enough cash               3   everybody -- if one broker decides to
 4   in your account to support the                         4   sell short all million shares, but
 5   maintenance margin, then we would have to              5   another broker at the time they did their
 6   liquidate your positions, so we could get              6   locate, also saw that there was a million
 7   that cash value.                                       7   shares to be sold short, there would
 8      Q So that would just go with like                   8   essentially be 2 million shares to be
 9   the last -- how would you determine which              9   sold short.
10   positions to liquidate, just whatever the             10          And that's when the clearing
11   trade --                                              11   function happens, over the course of a
12      A It's an automated process that                   12   few days and those shares should be
13   I believe does randomization on it.                   13   delivered or be available as part of this
14      Q So is that true for the B codes                  14   borrowing. But what will happen is, they
15   as well, like, is it random?                          15   say no, all the shares were already
16      A No, the buy-in is specific to                    16   borrowed by broker A, therefore, you got
17   the product because there is a failure                17   to close out your -- the other million
18   somewhere along the lines by somebody to              18   shares that were sold short by broker B
19   deliver the shares. So it relates to the              19   and it causes a buy-in.
20   specific product.                                     20      Q So that correspondence we
21           The liquidation is associated                 21   looked at before, about borrowing GBR
22   with the -- is a margin function really,              22   shares, I forget which exhibit that was.
23   so it's trying to get the account back up             23   I think it was Exhibit 23?
24   to above the maintenance margin                       24      A Right.
25   requirement.                                          25      Q So would you -- in the short
                                                 Page 99                                                Page 101
 1           B. Klauseger                                   1           B. Klauseger
 2      Q Is there ever a case where you                    2   account, right, we talked about how you
 3   have a high -- we talked initially about               3   would expect the first trade you see to
 4   how we're going to sell short, you have                4   be a sale; right?
 5   to borrow the stock?                                   5      A Yes, uh-huh.
 6      A Yes.                                              6      Q Does that mean there would be a
 7      Q So does that mean there should                    7   correspondence similar to that GBR borrow
 8   never be a situation where you have a                  8   request, for every sale in the short
 9   higher negative balance in your short                  9   account?
10   account, than you have a positive balance             10      A There would be a --
11   in your long account because the                      11      Q So would you expect that any
12   assumption is you are borrowing the                   12   time that the short account has a
13   shares from the long account; is that                 13   negative balance, that a request had
14   right?                                                14   been -- had a negative share balance --
15      A No, that's not right. When                       15      A Uh-huh.
16   you're selling short, you're selling                  16      Q -- that a request was made to
17   short to market, not necessarily your                 17   borrow that amount of shares?
18   related account. So you are looking out               18      A Yes, in some sense of that
19   there to the market and say, there are a              19   statement, yes. I mean, this is a very
20   million shares to be shorted in this                  20   fast and automated process as well, so I
21   security and/or to be lent to be borrowed             21   wouldn't -- based on my understanding of
22   as part of the short position.                        22   this request, is he was attempting to
23          So there is a locate that gets                 23   sell short this position and they were
24   generated and is disseminated or is                   24   getting either rejections, saying there
25   available to, you know, the brokers, at               25   are no shares available, I'm not exactly
                                                                                          26 (Pages 98 - 101)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                       516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 4 of 8


                                           Page 114                                                Page 116
 1           B. Klauseger                              1           B. Klauseger
 2   the proxy voting rights if you hold the           2   what their net, long or short position
 3   long position. And that would be the              3   was.
 4   underlying customer of the Omnibus                4      Q Flat, meaning like --
 5   structure.                                        5      A If they were zeroed out. If
 6      Q So if it was a propriety                     6   they had a long position in the UL
 7   account, which would just be                      7   account and they held the same amount in
 8   Mintbroker's --                                   8   the short account, would that be
 9      A Yes, correct.                                9   considered to be flat or aggregate, zero,
10      Q So before we looked at the                  10   you know, and therefore, not giving them
11   transfer of the 4,000 some odd share, AWX        11   proxy voting rights.
12   shares, from the long to the short               12      Q Okay.
13   account.                                         13      A So I'm uncertain around that.
14          Do you remember that?                     14      Q Okay. So what is the procedure
15      A Yes.                                        15   for exercising the right to vote shares?
16      Q Do those 4,000 shares, when                 16          Is it this, what I'm seeing in
17   they were in the long account, would they        17   this e-mail, is that generally what
18   have been -- would they have been within         18   happens, that the customer sends an
19   Mintbroker's right to vote those shares?         19   e-mail asking for the proxy vote
20          MR. FORD: Could the witness               20   instructions?
21      possibly know the answer to that?             21      A I believe that we would have
22      A I don't know the answer to                  22   some automated system set up to identify
23   that.                                            23   the holders of any particular position
24      Q If you have a customer that has             24   and inform them that they have the --
25   the shares in their account, generally           25   have proxy voting rights, with respect to
                                           Page 115                                                Page 117
 1           B. Klauseger                              1           B. Klauseger
 2   speaking, are they able to vote those             2   some type of voting event.
 3   shares?                                           3      Q And so for a broker who holds
 4     A Yes, if they long the position,               4   customer account, like assuming, let's
 5   they are able to vote the shares,                 5   assume for a second that Mintbroker had
 6   generally speaking.                               6   some customers trades in these
 7     Q In what situation would they                  7   statements, would Interactive have the
 8   not be able to vote them?                         8   record of the customer names, in order to
 9     A If they don't hold the shares.                9   send that information to them?
10     Q When we saw that 4,000 share                 10      A No, we would not, due to the
11   balance of AWX in the long account,              11   Omnibus structure.
12   before those shares were transferred, is         12      Q Sorry, what was that?
13   there any reason why Mintbroker wouldn't         13      A We do not because of the
14   be able to vote them?                            14   Omnibus structure.
15     A Well, I mean, there is --                    15      Q So you would send it just to --
16          MR. FORD: Objection. You can              16      A Mintbroker.
17     answer, but objection.                         17      Q And have them send it out;
18     A If given -- I mean, given this               18   correct?
19   account structure, I'm unable to                 19      A Correct.
20   determine, I guess, we're making an              20      Q And so do you -- I don't
21   assumption that all the activities were          21   remember seeing this in Interactive's
22   propriety account and if they were flat          22   production, but do you have a record any
23   position, an aggregate, I don't know the         23   time that proxy voting instructions were
24   answer to that because I'm not sure if           24   sent to Mintbroker for any stock?
25   they were flat, at any point in time,            25      A My understanding is that this
                                                                                    30 (Pages 114 - 117)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                    516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 5 of 8


                                            Page 154                                                    Page 156
 1            B. Klauseger                              1           B. Klauseger
 2       A Yeah, I think T minus three. I               2   day after, T plus four.
 3   believe there was an update to T minus             3      Q Now, what does that mean,
 4   two though.                                        4   bought in?
 5       Q Okay, so two minus two.                      5      A So that would mean that we
 6       A At the time the trades                       6   essentially -- IB is obligated to close
 7   happened, I believe it was T minus three.          7   out that short sale position that can't
 8       Q I think it was.                              8   be as failed to deliver and so what we do
 9       A T plus three, not minus three.               9   is, we acquire the long position, to
10       Q T plus, yes, you have the three             10   close out against the short position.
11   days.                                             11      Q But -- and you would do that,
12           Now, you had testified that if            12   without regard to the possession of any
13   you have a situation where a customer has         13   shares; is that correct?
14   purchased shares, put in -- not purchased         14      A Can you say that again, what do
15   shares, put in an order to be filled,             15   you mean by that?
16   right, Interactive Broker agrees to fill          16      Q Absolutely, sorry about that.
17   that order when there is a counterparty           17   What I'm saying, if you have -- if the
18   that has agreed to take the other side of         18   counterparty just doesn't have the
19   that order; is that correct? Does that            19   shares, they're not in their position and
20   make sense?                                       20   they don't exist, they don't exist to the
21       A It's not -- I mean, we reroute              21   extent that you got 1 million actual
22   it to the exchange to get filled.                 22   shares and 6 million and people -- you
23       Q So a customer puts in their                 23   have six people, each who sold short a
24   order and Interactive Broker routes it to         24   million shares, there are only a million
25   the exchange and then it's filled on the          25   shares; right?
                                            Page 155                                                    Page 157
 1            B. Klauseger                              1            B. Klauseger
 2   exchange?                                          2      A Uh-huh.
 3       A Uh-huh.                                      3      Q That means with respect to 5
 4       Q And it's filled by a                         4   million of those sort of shares or short
 5   counterparty?                                      5   sales, there just are not shares to
 6       A Correct.                                     6   deliver; right?
 7       Q And as you testified before, if              7      A Yes.
 8   it's outside IB, you don't know whether            8      Q So when IB closes that position
 9   that counterparty actually owns the share          9   out, it's not because they have a million
10   or not; is that correct?                          10   shares, they're just making -- is it a
11       A Correct.                                    11   fair statement that they're just making a
12       Q Now, if what we just talked                 12   book entry, in terms of the value of what
13   about, that happens occasionally or with          13   the share would be?
14   some frequency, that there are more               14      A Just a book entry?
15   shares that have been shorted than actual         15      Q You can use your words, but I'm
16   shares in existence, if the trade -- if           16   trying to get at the point that you're at
17   the order gets to that T plus three and           17   that point, you're not dealing with the
18   the counterparty does not have the share,         18   actual shares, you're dealing with just a
19   you testified that -- let me just ask,            19   proxy for the shares?
20   can you explain to me again what happens          20      A So, right, when we do a buy-in
21   if the counterparty simply does not have          21   because the short sale is going to be
22   the share and cannot locate it?                   22   closed out, how do we do that, yes, it's
23       A On the short sale side, they                23   a book entry accounting function, but
24   are bought in. It's called a buy-in.              24   there are shares that need to be bought
25   They are bought in, I believe it's the            25   back in, which is part of the buy-in
                                                                                      40 (Pages 154 - 157)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                    516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 6 of 8


                                                 Page 162                                                Page 164
 1            B. Klauseger                                   1           B. Klauseger
 2   at because with what I understand, Brad,                2   contribute to the decision to close the
 3   tell me if I'm correct, what I understand               3   account?
 4   what Carlos just explained, is that there               4      A I can't recall if that was
 5   is the amount of shares in the float,                   5   identified in the compliance review or
 6   right, does not necessarily equal the                   6   not. It may have, but it -- I'm not
 7   amount of shares available to short; is                 7   certain one way or the other if it was
 8   that correct?                                           8   identified.
 9      A That's correct, yes.                               9      Q Would that be -- would that
10      Q And in fact what that means,                      10   information be identified in the
11   the shares available to short, is                      11   compliance review?
12   necessarily less than, in those cases                  12      A Whether or not it was --
13   would be less than the shares in the                   13   whether or not this complaint was part of
14   float?                                                 14   that, yes, it would be identified. It
15      A Yes.                                              15   would likely be identified if it was part
16      Q But to go back to our example,                    16   of the reason, yes.
17   where if you have 5 million shares                     17          MR. FORD: I think I just need
18   shorted --                                             18      two minutes for Danielle and I to
19      A Uh-huh.                                           19      discuss off line and then we're
20      Q -- across brokers, but there                      20      likely done, but for maybe a couple
21   are only actually 1 million shares, not                21      of follow-up questions.
22   all of those shares can be obtained and                22          [At this time, a short recess
23   can be available for delivery, only 1                  23      was taken.]
24   million of them can be --                              24          MR. FORD: I did hear you at
25      A That's correct, yes.                              25      the end, that you had some follow-up.
                                                 Page 163                                                Page 165
 1           B. Klauseger                                    1            B. Klauseger
 2      Q I think that might be it on                        2      I have a couple more questions, then
 3   that point. Let me switch topics.                       3      you can ask your follow-up.
 4          You had testified earlier with                   4   BY MR. FORD:
 5   respect to why Mr. -- why the Mintbroker                5      Q Very quickly, to go back to
 6   international account was closed?                       6   sort of basics on orders and what happens
 7      A Uh-huh.                                            7   once an order is placed and filled.
 8      Q You had said there was another                     8           The concept with the T plus
 9   compliance review?                                      9   three, am I correct that that means that
10      A Yes.                                              10   when Mintbroker places an order for AWX
11      Q Was that compliance review                        11   shares to purchase, when that order is
12   initiated by any complaint, either                     12   filled, at that time, the shares of AWX
13   customer or outside party complaint?                   13   are not transferred to Mintbroker
14      A I don't recall.                                   14   immediately upon the filling of that
15      Q And you had mentioned that the                    15   order; is that correct?
16   determination to close the account, was                16      A So the account will show that
17   based on public domain information.                    17   it purchased the shares as of that date,
18          Do you know what public domain                  18   but it will be accounting behind it
19   information was --                                     19   declaring settlement of the position and,
20      A Yes, from what I remember,                        20   you know, the funds behind the position
21   there was allegations out there that he                21   and transference of the shares, that
22   was being investigated by federal                      22   happens on the T plus three.
23   agencies.                                              23      Q So is it fair then to say that
24      Q Was the complaint filed in                        24   if Mintbroker places an order for 100
25   these cases, part of that review and                   25   shares of AWX on day one and then sells
                                                                                          42 (Pages 162 - 165)
                                        Veritext Legal Solutions
212-267-6868                              www.veritext.com                                        516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 7 of 8


                                             Page 166                                                    Page 168
 1            B. Klauseger                               1          B. Klauseger
 2   100 shares of AWX on day two, that at no            2     A    Because of the clearing aspect,
 3   point did any actual shares come into               3   yes.
 4   Mintbroker's possession?                            4     Q And -- right, because the
 5      A No, that's incorrect.                          5   shares don't actually -- by the clearing
 6      Q I thought you just testified                   6   aspect of it, you mean because the shares
 7   that the shares do not come into -- the             7   do not actually clear until T plus three?
 8   shares will not transfer until the T plus           8     A Yes, yeah.
 9   three?                                              9          MR. FORD: Danielle, do we have
10      A That's an accounting function                 10     anything further?
11   essentially, but on day two, it's T plus           11          MS. McLAUGHLIN: No, I don't
12   three, so you're closing the position one          12     believe so.
13   day after -- the accounting piece of it            13          MR. FORD: Okay, I think that's
14   happens one day after as well. So I'm              14     all that we have, unless there is
15   trying to think of the best way to put             15     something on redirect. Thank you.
16   this.                                              16          MS. TAUBER: I have one
17           So if you buy the shares, you              17     question about that and unfortunately
18   sell -- you buy the shares on day one and          18     it goes back to the voting again.
19   sell the shares on the day two, they're            19   FURTHER EXAMINATION BY
20   going to clear on Thursday, the sell is            20   MS. TAUBER:
21   going to clear on Friday.                          21     Q In the example that Adam just
22      Q I'm not sure I understood that.               22   gave of, you buy the shares on day one
23   I understood that the transfer of the              23   and the order is filled, on day two,
24   shares takes place on T plus three?                24   before the clearing process is complete,
25      A So I guess it's -- it's the                   25   can the customer vote the stock, do you
                                             Page 167                                                    Page 169
 1             B. Klauseger                              1          B. Klauseger
 2   clearing function of the -- on T plus --            2   know?
 3   on the trade date, you make the trade and           3          Do you know if they have the
 4   on that, you are taking possession of               4   record, if they are the record owner?
 5   those shares, but there is a clearing               5          MR. PROVENCIO: Let me just
 6   function, clearing settlement function,             6      interject that to the extent that
 7   that acts as an accounting function that            7      that is asking for a legal
 8   happens on T plus three.                            8      conclusion, Brad is not a lawyer and
 9       Q But if that is -- if that's the               9      as a lawyer, I'm not sure I know the
10   case, then when we go back to our prior            10      answer, but let's see what he knows.
11   example of there being --                          11          MR. FORD: I would second that
12       A I also want to be clear,                     12      objection. That's right.
13   it's -- I mean, I guess it's coming down           13      A I don't. I can't answer that
14   to technicality of the sole process and            14   with a certainty.
15   I'm trying to clarify my description of            15      Q I thought you had mentioned
16   it.                                                16   before something about assigning the
17       Q Maybe I can help you, not to                 17   shares, when we discussed that about the
18   cut you off, but maybe I can ask it this           18   assignment, if the shares are assigned to
19   way: When a customer places an order to            19   the account, in a situation where, for
20   be filled for shares in IB --                      20   example, the person sells short, hasn't
21       A Uh-huh.                                      21   been found --
22       Q -- at the moment that that                   22      A Are you talking about the
23   order is filled, isn't it fair to say              23   buy-in?
24   that IB has not placed any shares into             24      Q Yeah, I think so. And I think
25   that customer's account?                           25   you had mentioned that the voting would
                                                                                      43 (Pages 166 - 169)
                                       Veritext Legal Solutions
212-267-6868                             www.veritext.com                                     516-608-2400
Case 1:18-cv-07291-VSB-RWL Document 74-20 Filed 08/10/20 Page 8 of 8


                                            Page 170                                             Page 172
 1            B. Klauseger                              1
 2   get sorted out with the assignment                 2       ACKNOWLEDGMENT
 3   somehow, maybe that was separate from the          3   STATE OF NEW YORK)
 4   clearing process, but I don't know if              4          )ss:
 5   that was in the clearing process?                  5   COUNTY OF    )
 6      A I think that had to do with the               6
 7   transfer, the transfer positions; is that          7     I, BRAD KLAUSEGER, hereby certify that
 8   right?                                             8   I have read the foregoing record of my
 9      Q Yeah, sure. I'm not sure if                   9   testimony taken at the time and place
10   that's the context in which we discussed          10   noted in the heading hereof and I do
11   this, but --                                      11   hereby acknowledge it to be a true and
12      A So I just want to make sure                  12   correct transcript of same.
13   that I'm referencing the right question           13
14   that you discussed previously.                    14          ______________________
15           So you said the assignment, I'm           15          BRAD KLAUSEGER
16   trying to determine what you mean by              16
17   that.                                             17   Subscribed and sworn to before me
18      Q Remember I had asked you, has                18   this day of        , 20__.
19   it ever happened before that a customer           19
20   has tried to vote shares before they were         20
21   actually assigned to their account?               21          NOTARY PUBLIC
22      A Right, and I said I could not                22
23   answer that question because I was                23
24   uncertain about it. And I think I would           24
25   have to discuss it with Corporate Actions         25
                                            Page 171                                             Page 173
 1           B. Klauseger                               1
 2   Department, to see if they have voting             2    EXAMINATION BY     PAGE
 3   rights at that time.                               3      MS. TAUBER     5
 4      Q Would that department also know               4               168
 5   if they had voting rights on this day two          5      MR. FORD     144
 6   period, between order fulfilment and               6
 7   clearing?                                          7
 8      A They may.                                     8
 9          MS. TAUBER: I have nothing                  9
10      further. Thank you.                            10
11          MR. FORD: Danielle, anything               11
12      further?                                       12
13          MS. McLAUGHLIN: Nothing                    13
14      further.                                       14
15          MR. FORD: We're good. Thank                15
16      you, Brad and Carlos and Jennifer,             16
17      most importantly. Thank you, Miriam.           17
18          THE COURT REPORTER: Do you                 18
19      want a copy of this transcript?                19
20          MS. McLAUGHLIN: Yes, please.               20
21          (Time noted: 3:21 p.m.)                    21
22                                                     22
23                                                     23
24                                                     24
25                                                     25
                                                                                    44 (Pages 170 - 173)
                                      Veritext Legal Solutions
212-267-6868                            www.veritext.com                                   516-608-2400
